Title: To James Madison from Daniel Carroll, 22 November 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir
Novr. 22. 91
I wrote to you a few lines lately. Mr. White will receive by this post a line from me with some information he requested. I have refered you to him. Pray send me some of Mr Frenau’s subscription papers. I hope it will be in my power to forward his views—some Gentlemen have engagd who can & will I think be of considerable assistance. I desire you to put my name among his Subscribers & that he will forward his paper to me in George Town on Potomac. He must however pursue a different arrangement from what others do. The papers may be sent but are not deliverd, nor will they with certainty be so, unless they can be forwarded in such a manner as to be as secure agt being opend as letters—this for Mr. Frenau’s consideration, & government.
I have desird Mr. White to Communicate to you what I write to him. I am, My dear Sr, with esteem & affection—yrs.—
Danl. Carroll
